 Case: 4:19-cv-02855-AGF Doc. #: 32 Filed: 09/24/20 Page: 1 of 5 PageID #: 386




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

RAQUEL CARMON,                            )
                                          )
              Plaintiff,                  )
                                          )
       vs.                                )      Case No. 4:19-CV-02855-AGF
                                          )
SAKS FIFTH AVENUE LLC,                    )
                                          )
              Defendant.                  )

                            MEMORANDUM AND ORDER

       This matter is before the Court on Defendant Saks Fifth Avenue LLC’s motion

(ECF No. 24) to compel Plaintiff Raquel Carmon to appear in person for her deposition.

For the reasons set forth below, the motion will be denied.

                                   BACKGROUND

       In this action, Plaintiff Raquel Carmon alleges that her former employer,

Defendant Saks Fifth Avenue LLC, subjected her to race discrimination, retaliation, and

a hostile work environment, all in violation of the Missouri Human Rights Act

(“MHRA”).

       Plaintiff alleges that she was told on multiple occasions by Defendant that she

likely would not be promoted because she was an African American. Following the

alleged discriminatory treatment, Plaintiff complained to human resources, and she

alleges that because of the complaint, she was accused of infractions for which other of

Defendant’s employees would not be disciplined. Plaintiff then filed another complaint

with human resources. After Plaintiff filed the complaint, Defendant called police to
 Case: 4:19-cv-02855-AGF Doc. #: 32 Filed: 09/24/20 Page: 2 of 5 PageID #: 387




have Plaintiff arrested for taking merchandise left by customers at Defendant’s store.

Plaintiff alleges that it was customary practice to donate such merchandise and that

Defendant authorized her to take and donate the merchandise but then retracted, caused

her arrest for allegedly stealing the merchandise, and subsequently fired her. Plaintiff

alleges that the firing was in retaliation for her complaints to human resources and that

the arrest was used as pretext.

       The current discovery dispute arises out of Defendant’s insistence to require

Plaintiff appear in person for her deposition. Plaintiff has insisted on a remote

deposition over Zoom or a similar videoconferencing platform, in light of the current

coronavirus (COVID-19) pandemic.

       Defendant argues that there is no prohibition on in-person depositions and that

the mere presence of COVID-19 is insufficient to justify a refusal to appear for an

in-person deposition. Defendant further argues that it has offered to make

accommodations to facilitate the taking of an in-person deposition near Plaintiff and to

follow recommended social distancing and other sanitization protocols. Last,

Defendant asserts that it would be prejudiced if Plaintiff is not compelled to appear in

person because it is important for the examining attorney to be able to observe Plaintiff

in person to evaluate her credibility, demeanor, and effectiveness as a witness in

advance of trial.

       In response, Plaintiff maintains that it is not safe to conduct in-person depositions


                                              2
    Case: 4:19-cv-02855-AGF Doc. #: 32 Filed: 09/24/20 Page: 3 of 5 PageID #: 388




during the COVID-19 pandemic and that she will only appear via Zoom. Plaintiff argues

that the Chief Judge’s Administrative Orders AORD-0034 and AORD-0039 1 require

depositions be conducted via videoconference unless otherwise directed, and that using

this method is a safe and highly effective means of conducting a deposition during the

COVID-19 pandemic. Plaintiff further argues that this course will not prejudice

Defendant because Plaintiff is also only conducting her depositions via Zoom.

        In reply, Defendant argues that the Chief Judge’s Administrative Orders do not

prohibit in-person depositions and maintains that Plaintiff should be required to comply

with Defendant’s request for a deposition in person.

                                       DISCUSSION

        Upon careful consideration of the parties’ arguments in light of the concerns set

forth in Federal Rules of Civil Procedure 26 and 30, the Court will deny Defendant's

motion.

        As an initial matter, the Court agrees with Defendant that neither of the Chief

Judge’s Administrative Orders prohibits parties from conducting in-person depositions.

However, these Orders do reflect the Court’s concern regarding the severity of the

COVID-19 pandemic and the potential risks associated with in-person gatherings,

particularly when there is a reasonable alternative such as videoconferencing. Indeed,


1
      These Administrative Orders provide, for example, that all proceedings shall be
conducted by means other than in-person meetings wherever possible by law unless
otherwise directed by the presiding judge.

                                              3
 Case: 4:19-cv-02855-AGF Doc. #: 32 Filed: 09/24/20 Page: 4 of 5 PageID #: 389




federal courts all over the country have recognized that “[h]ealth concerns created by the

COVID-19 pandemic can be a legitimate reason to take a deposition by remote means,”

given the “obvious” risks caused by in-person depositions, which “generally require[] the

participants to sit in a shared enclosed space for prolonged periods of time.” H & T Fair

Hills, Ltd. v. All. Pipeline L.P., No. CV 19-1095 (JNE/BRT), 2020 WL 5512517, at *1

(D. Minn. Sept. 14, 2020) (collecting cases).

       Furthermore, this case is readily distinguishable from Howland v. Smith, No. 2:18-

CV-00018-NAB, 2020 WL 4890080 (E.D. Mo. Aug. 20, 2020), relied on by Defendant.

In that case, the defendant had been evading a deposition for years and did not provide

notice of his desire to proceed remotely until 48 hours before the deposition as to occur.

Id. Unsurprisingly, the court in that case was unwilling to allow the defendant to use the

current pandemic as an excuse to continue his evasion. Id.

       Here, Plaintiff has given adequate notice of her desire to appear for deposition

remotely, there is no indication that Plaintiff is attempting to evade discovery, and there

is a reasonable and readily available alternative in videoconferencing. Defendant has not

indicated that it is unable to conduct the deposition remotely. Nor has it made a showing

of prejudice that outweighs the health risks associated with the COVID-19 pandemic.

While the Court recognizes the general preference for in-person depositions under normal

circumstances, “conducting depositions remotely is becoming the new normal” during

this pandemic. See Rouviere v. DePuy Orthopaedics, Inc., No. 1:18-cv-04814 (LJL)


                                              4
 Case: 4:19-cv-02855-AGF Doc. #: 32 Filed: 09/24/20 Page: 5 of 5 PageID #: 390




(SDA), 2020 WL 3967665, at *3 (S.D.N.Y. July 11, 2020) (collecting cases). The Court

will therefore deny Defendant’s motion, and it encourages counsel to work in good faith

and cooperatively to advance discovery efficiently while protecting the health and safety

of all parties and witnesses.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant's motion to compel is DENIED.

ECF No. 24.

       IT IS FURTHER ORDERED that Plaintiff’s motion to amend the Case

Management Order is DENIED; however, the parties shall confer in good faith to

promptly schedule depositions and to determine whether any amendment to the CMO is

necessary in light of this Memorandum & Order. ECF No. 29.



                                             AUDREY G. FLEISSIG
                                             UNITED STATES DISTRICT JUDGE
Dated this 24th day of September, 2020.




                                            5
